EXHIBIT 10.1
FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT
This Fourth Amendment and Joinder to Credit Agreement (“Amendment”) is made as
of this 21st day of December, 2009, by and among Gemino Healthcare Finance, LLC
(“Lender”) and Clarient, Inc., Clarient Diagnostic Services, Inc. and
ChromaVision International, Inc. (collectively, the “Existing Borrowers”) and
Applied Genomics, Inc. (“Joining Borrower” and together with the Existing
Borrowers, the “Borrowers” and each individually referred to as a “Borrower”).
BACKGROUND
A. Existing Borrowers and Lender are parties to a certain Credit Agreement dated
July 31, 2008 (as modified and amended from time to time, the “Credit
Agreement”), pursuant to which Borrowers established certain financing
arrangements with Lender. The Credit Agreement and all instruments, documents
and agreements executed in connection therewith, or related thereto are referred
to herein collectively as the “Loan Documents.” All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.
B. Borrowers have informed Lender that on the date hereof Clarient has entered
into the AG Acquisition Documents, pursuant to which Clarient has consummated
the AG Acquisition. Borrowers have requested, pursuant to Section 7.01 of the
Agreement, that Lender consent to the AG Acquisition and Lender has agreed to
provide such consent subject to the terms and conditions hereof.
C. As a result of the AG Acquisition, Joining Borrower has become affiliated
with Existing Borrowers and, in recognition of the benefits and privileges
thereunder, Joining Borrower and Existing Borrowers have requested that Joining
Borrower be permitted to join into the Loan Documents as if an original
signatory thereto and Lender has so consented subject to the terms and
conditions hereof
D. Existing Borrowers have requested and Lender has agreed to join the Joining
Borrower as a joint and several co-Borrower and to amend the terms and
conditions of the Loan Documents pursuant to the terms and conditions of this
Amendment.
E. Borrowers and Lender desire to set forth their agreement in writing.

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, with the foregoing Background deemed incorporated by reference
and for good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto, intending to be legally bound, covenant
and agree as follows:
1. Consent. Upon the effectiveness of this Amendment and in reliance upon
Borrowers’ representations, warranties and covenants contained herein and
subject to the terms and conditions of this Amendment, Lender hereby consents to
the AG Acquisition. This consent shall not be deemed a consent to the breach by
the Borrowers of any covenants or agreements contained in the Credit Agreement
with respect to any other transaction or matter or a consent to any waiver or
modification of any other term or condition of the Credit Agreement. Borrowers
agree that the consent set forth in this Amendment shall not be deemed (a) to be
a consent to any waiver or modification of any other term or condition of the
Credit Agreement, or (b) to prejudice any right or remedy that Lender may now
have or may in the future have under or in connection with the Credit agreement
other than with respect to the matter for which this consent has been provided.
The consent described herein shall not alter, affect, release or prejudice in
any way any of Borrowers’ obligations under the Credit Agreement (including,
without limitation, the Obligations), each of which are ratified and confirmed
This Amendment shall not obligate Lender to provide any further consent to any
waiver or modification of any other term or condition of the Credit Agreement or
prejudice any right or remedy that Lender may now or hereafter have under or in
connection with the Credit Agreement. This consent shall not be construed as a
course of conduct on the part of Lender upon which Borrowers may rely at any
time in the future. Borrowers expressly waive any right to assert any claim to
such effect at any time.
2. Joinder.
(a) Upon the effectiveness of this Amendment, Joining Borrower joins in as,
assumes the obligations and liabilities of, adopts the obligations, liabilities
and role of, and becomes, a Borrower under the Loan Documents, the Amended and
Restated Revolving Note and all other Loan Documents. All references to
Borrowers contained in the Loan Documents are hereby deemed for all purposes to
also refer to and include Joining Borrower as a Borrower and Joining Borrower
hereby agrees to comply with all of the terms and conditions of the Loan
Documents as if Joining Borrower were an original signatory thereto.
(b) Without limiting the generality of the provisions of subparagraph (a) above,
Joining Borrower hereby becomes liable, on a joint and several basis, along with
all other Borrowers, for all Obligations, including, without limitation, all
existing and future Loans and other liabilities and obligations incurred at any
time by any one or more Borrowers under the Loan Documents, as amended hereby or
as may be hereafter amended, modified, supplemented or replaced.
3. Amendment. Upon the effectiveness of this Amendment, the Credit Agreement are
hereby respectively amended in the following manner
(a) Annex I to the Credit Agreement is hereby amended by inserting the following
definitions:
“AG Acquisition” shall mean the acquisition by Clarient of Applied Genomics,
Inc. by means of the merger of Clarient Acquisition Corporation, a Delaware
corporation and wholly-owned subsidiary of Clarient, with and into Applied
Genomics, Inc., with Applied Genomics, Inc. surviving the merger as a
wholly-owned subsidiary of Clarient.
“AG Acquisition Documents” shall mean that certain Agreement and Plan of Merger
and Reorganization, dated as of December 21, 2009, by and among Clarient,
Clarient Acquisition Corporation, Applied Genomics, Inc, certain stockholders of
Applied Genomics, Inc. and Robert S. Seitz as representative of the stockholders
of Applied Genomics, Inc., and all other certificates, agreements, documents or
other instruments executed and delivered in connection therewith.

 

 



--------------------------------------------------------------------------------



 



(b) The Schedules to the Credit Agreement (other than Schedule 1.01) are hereby
amended and restated by the Schedules attached hereto as Exhibit A (“Amended and
Restated Schedules”).
4. Representations and Warranties. Each Borrower represents and warrants to
Lender that:
(a) Except as set forth on the Amended and Restated Schedules attached hereto,
all warranties and representations made to Lender under the Credit Agreement and
the Loan Documents are true and correct as of the date hereof (except as to such
warranties and representations which are as of a specific date, which warranties
and representations are true and correct as of such date).
(b) The execution and delivery by such Borrower of this Amendment, the Amended
and Restated Revolving Note, the Commercial Depository Agreement and
Governmental Depository Agreement, and the performance by it of the transactions
herein contemplated (i) are and will be within its powers, (ii) have been
authorized by all necessary organizational action, and (iii) are not and will
not be in contravention of any order of any court or other agency of government,
of law or any other indenture, agreement or undertaking to which any Borrower is
a party or by which the property of such Borrower is bound, or be in conflict
with, result in a breach of, or constitute (with due notice and/or lapse of
time) a default under any such indenture, agreement or undertaking or result in
the imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower.
(c) This Amendment, the Amended and Restated Revolving Note, and any assignment,
instrument, document, or agreement executed and delivered in connection
herewith, is valid, binding and enforceable in accordance with its respective
terms.
(d) No Event of Default or Unmatured Event of Default has occurred and is
continuing under the Credit Agreement or any of the other Loan Documents.
(e) Lender has received true, correct and complete copies of the AG Acquisition
Documents (including all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any) and all amendments thereto,
waivers relating thereto and other side letters or agreements affecting the
terms thereof. No such documents or agreements have been amended or
supplemented, nor have any of the provisions thereof been waived except pursuant
to a written agreement or instrument which has heretofore been delivered to
Lender. The AG Acquisition has been consummated in accordance with the AG
Acquisition Documents and applicable law.
5. Effectiveness Conditions. This Amendment shall be effective upon completion
of the following conditions precedent (all documents and other items to be in
form and substance satisfactory to Lender and Lender’s counsel):
(a) Execution and delivery by Borrowers of this Amendment;
(b) Execution and delivery by Borrowers of the Amended and Restated Revolving
Note;

 

 



--------------------------------------------------------------------------------



 



(c) Execution and delivery by Borrowers and Lockbox Bank of the Governmental
Depository Agreement and Commercial Depository Agreements;
(d) Delivery by Borrowers of certified copies of resolutions of each Borrower’s
board of directors, general partners, members or managers, as applicable,
authorizing the execution of this Amendment, the Amended and Restated Revolving
Note, and each document required to be delivered by any Section hereof;
(e) Delivery by Borrowers of Joining Borrower’s state certified Certificate of
Incorporation and Bylaws, certified by the secretary of Joining Borrower;
(f) Delivery by Borrowers of incumbency certificates for Joining Borrower
identifying all Authorized Officers with specimen signatures;
(g) Receipt of Uniform Commercial Code financing statement, judgment and state
and federal tax lien searches against Joining Borrower showing no Liens on any
of the Collateral (other than Liens released contemporaneously with the
effectiveness of this Amendment);
(h) Delivery by Borrowers of copies of the accreditations, licenses,
certifications required by Section 5.03 of the Credit Agreement with respect to
Joining Borrower;
(i) Delivery by Borrowers of an opinion letter from Borrowers’ counsel regarding
such matters as Lender may require in its sole discretion;
(j) Delivery by Borrowers of an Officer’s Closing Certificate;
(k) Delivery by Borrowers of payoff letters and releases from all Persons having
a security interest or other interest in the Collateral (except for Permitted
Liens), together with all UCC-3 termination or partial releases or mortgage
satisfactions necessary to terminate each such Person’s interests in the
Collateral;
(l) Delivery by Borrowers of the Amended and Restated Schedules;
(m) Delivery by Borrowers for Joining Borrower of copies of insurance policies
or certificates of insurance on an Acord 27 form evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents;
including, without limitation, naming Lender as lender’s loss payee (as to
property and casualty coverage) and additional insured (as to liability
coverage);
(n) Delivery by Borrowers to Lender of true, correct and complete copies of the
AG Acquisition Documents;
(o) No Unmatured Event of Default or Event of Default shall have occurred and be
continuing under the Loan Documents;
(p) Payment by Borrowers of any and all costs, fees and expenses of Lender
(including, attorneys’ fees) in connection with this Amendment and the
transaction contemplated hereby; and
(q) Execution and/or delivery by Borrowers of all agreements, instruments and
documents requested by Lender to effectuate and implement the terms hereof and
the Loan Documents

 

 



--------------------------------------------------------------------------------



 



6. Confirmation of Indebtedness. Borrowers hereby acknowledge and confirm that
as of the close of business on December 18, 2009, Borrowers are indebted to
Lender, without defense, setoff, claim or counterclaim, under the Loan
Documents, in the aggregate principal amount of $5,152,277.91 plus all fees,
costs and expenses (including attorneys’ fees) incurred to date in connection
with the Loan Documents.
7. Ratification of Loan Documents. Except as expressly set forth herein, all of
the terms and conditions of the Credit Agreement and Loan Documents are hereby
ratified and confirmed and continue unchanged and in full force and effect. All
references to the Credit Agreement shall mean the Credit Agreement as modified
by this Amendment. All references to the Revolving Note shall mean the Amended
and Restated Revolving Note.
8. Collateral. To secure the payment, promptly when due, and the punctual
performance, of all of the Obligations, and satisfaction by Borrowers of all
covenants and undertakings contained in the Credit Agreement and the Loan
Documents, each Existing Borrower reconfirms the prior grant of the security
interest in and lien upon and to, all of its right, tide and interest in and to
the Collateral (including as set forth below), whether now owned or hereafter
acquired, created or arising and wherever located and Joining Borrower hereby
assigns and grants to Lender a security interest in, and a right of setoff
against, any and all right, title and interest of such Borrower in and to all of
the following, whether now owned or existing or owned, acquired or arising
hereafter: (i) all accounts, Payment Intangibles, Instruments and other rights
to receive payments of Borrower (including without limitation the Accounts),
whether now existing or hereafter arising or acquired, (ii) all General
Intangibles (including without limitation, contract rights and Intellectual
Property), Chattel Paper, Documents, Supporting Obligations, Letter of Credit
Rights, Commercial Tort Claims set forth on Schedule 2.13 to the Credit
Agreement, remedies, guarantees and collateral evidencing, securing or otherwise
relating to or associated with the property in subpart (i) above, including
without limitation all rights of enforcement and collection, (iii) all
Commercial Lockboxes, all Government Lockboxes, all Collection Accounts and
other deposit accounts into which any of the Collections or Advances are
deposited, all funds received thereby or deposited therein, and any checks or
instruments from time to time representing or evidencing the same, (iv) all
books and records of Borrowers evidencing or relating to or associated with any
of the foregoing, (v) all infounation and data compiled or derived by Borrowers
with respect to any of the foregoing (other than any such information and data
subject to legal restrictions of patient confidentiality), and (vi) all
collections, Accessions, receipts and Proceeds derived from any of the
foregoing.
9. Governing Law. This Amendment, and all matters arising out of or relating to
this Amendment, shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to principles of
conflicts of laws, and shall be construed without the aid of any canon, custom
or rule of law requiring construction against the draftsman.
10. CONSENT TO JURISDICTION. EACH BORROWER AND LENDER HEREBY IRREVOCABLY CONSENT
TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE IN, ANY STATE OR FEDERAL COURT
LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN ANY AND ALL ACTIONS AND
PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER AGREEMENT OR
UNDERTAKING. BORROWERS WAIVE ANY OBJECTION TO IMPROPER VENUE AND FORUM
NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT OR COURTS AND ALL RIGHTS TO
TRANSFER FOR ANY REASON. EACH BORROWER IRREVOCABLY AGREES TO SERVICE OF PROCESS
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE APPROPRIATE
PARTY SET FORTH HEREIN.

 

 



--------------------------------------------------------------------------------



 



11. WAIVER OF JURY TRIAL. EACH BORROWER AND LENDER HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED
BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
12. Certain Borrower Acknowledgments and Agreements.
(a) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including, without limitation, their
ability to receive the Credit Facility on favorable terms granted by the Credit
Agreement and other Loan Documents which would not have been available to an
individual Borrower acting alone. Each Borrower has determined that it is in its
best interest to procure the Credit Facility which each Borrower may utilize
directly and which receive the credit support of the other Borrowers as
contemplated by the Credit Agreement and the other Loan Documents.
(b) Lender has advised Borrowers that it is unwilling to enter into this
Amendment, the Credit Agreement and the other Loan Documents and make available
the Credit Facility extended hereby to any Borrower unless each Borrower agrees,
among other things, to be jointly and severally liable for the due and proper
payment of the Obligations of each Borrower under this Amendment, the Credit
Agreement and the other Loan Documents. Each Borrower has determined that it is
in its best interest and in pursuit of its purposes that it so induce Lender to
extend credit pursuant to the Credit Agreement and the other documents executed
in connection therewith (i) because of the desirability to each Borrower of the
Credit Facility, the interest rates and the modes of borrowing available
hereunder, (ii) because each Borrower may engage in transactions jointly with
other Borrowers and (iii) because each Borrower may require, from time to time,
access to funds under the Credit Agreement for the purposes herein set forth.
(c) Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by the Credit Agreement, this Amendment and the other
Loan Documents (including, without limitation, the inter-Borrower arrangement
set forth in this Section 12) will have, assets having a fair saleable value in
excess of the amount required to pay its probable liability on its existing
debts as they fall due for payment and that the sum of its debts is not and will
not then be greater than all of its Property at a fair valuation, that such
Borrower has, and will have, access to adequate capital for the conduct of its
business and the ability to pay its debts from time to time incurred in
connection therewith as such debts mature and that the value of the benefits to
be derived by such Borrower from the access to funds under this Agreement
(including, without limitation, the inter-Borrower arrangement set forth in this
Section 12) is reasonably equivalent to the obligations undertaken pursuant
hereto.
(d) Borrower Representative (on behalf of each Borrower) shall maintain records
specifying (i) all Obligations incurred by each Borrower, (ii) the date of such
incurrence, (iii) the date and amount of any payments made in respect of such
Obligations and (iv) all inter-Borrower obligations pursuant to this Section 12.
Borrower Representative shall make copies of such records available to Lender,
upon request.

 

 



--------------------------------------------------------------------------------



 



13. Maximum Amount of Joint and Several Liability. Notwithstanding any
provisions of the Credit Agreement or this Amendment to the contrary, it is the
intent of the parties hereto that the primary and secondary nature of the
liabilities of the Borrowers, and the security interests granted by the
Borrowers to secure the Obligations directly incurred by any Borrower not
constitute a fraudulent conveyance under Section 548 of Chapter 11 of Title 11
of the United States Code (11 U.S.C. § 101, et seq.), as amended, or a
fraudulent conveyance or fraudulent transfer under the applicable provisions of
any fraudulent conveyance, fraudulent transfer or similar law of any state,
nation or other governmental unit, as in effect from time to time or otherwise
be rendered invalid or unenforceable due to the nature of the joint and several
liability. Accordingly, Lender and Borrowers agree that if the Obligations of
any Borrower, or any security interests granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
fraudulent conveyance or fraudulent transfer under Applicable Law, or would
otherwise render such Borrower’s Obligations or the security interests granted
herein invalid or unenforceable, the Obligations of such Borrower hereunder, as
well as the security interests securing such Obligations, shall be valid and
enforceable only to the maximum extent that would not cause such Obligations or
security interests to constitute a fraudulent conveyance or fraudulent transfer
under Applicable Law or otherwise result in such invalidity or unenforceability;
provided however that each Borrower’s Obligations shall be presumptively valid
and enforceable to their fullest extent in accordance with the terms hereof or
thereof, as if this Section 13 were not a part of this Agreement.
14. Authorization of Borrower Representative by Borrowers.
(a) Each Borrower hereby irrevocably authorizes Borrower Representative to give
notices, make requests, make payments, receive payments and notices, give
receipts and execute agreements, make agreements or take any other action
whatever on behalf of such Borrower under and with respect to any Loan Document
and each Borrower shall be bound thereby. This authorization is coupled with an
interest and shall be irrevocable, and Lender may rely on any notice, request,
information supplied by Borrower Representative, every document executed by
Borrower Representative, every agreement made by Borrower Representative or
other action taken by Borrower Representative in respect of Borrowers or any
thereof as if the same were supplied, made or taken by any or all Borrowers.
Without limiting the generality of the foregoing, the failure of one or more
Borrowers to join in the execution of any writing in connection herewith shall
not, unless the context clearly requires, relieve any such Borrower from
obligations in respect of such writing.
(b) Borrowers acknowledge that the credit provided under the Credit Agreement is
on terms more favorable than any Borrower acting alone would receive and that
each Borrower benefits directly and indirectly from all Advances thereunder.
Each Borrower, shall be jointly and severally liable for all Obligations,
regardless of inter alia, which Borrower requested (or received the proceeds of)
a particular Advance.

 

 



--------------------------------------------------------------------------------



 



15. Joint and Several Liability. The Revolving Loans made to the Borrowers shall
be deemed jointly funded to, and received by, all of the Borrowers. Each
Borrower jointly and severally agrees to pay, and shall be joint and severally
liable for the payment and performance of all Obligations directly incurred by
any other Borrower, regardless of whether such Borrower actually receives the
proceeds of the indebtedness governed hereby or the benefit of any other
extensions of credit hereunder. Each Borrower acknowledges and agrees that the
joint and several liability of the Borrowers is provided as an inducement to
Lender to provide loans and other financial accommodations to the Borrowers, and
that each such Revolving Loan or other financial accommodation shall be deemed
to have been done or extended by Lender in consideration of, and in reliance
upon, the joint and several liability of the Borrowers. The joint and several
liability of each Borrower hereunder is absolute, unconditional and continuing,
regardless of the validity or enforceability of any of the Obligations, or the
fact that a security interest or lien in any Collateral may not be enforceable
or subject to equities or defenses or prior claims in favor of others, or may be
invalid or defective in any way and for any reason. Each Borrower hereby waives:
(a) all notices to which such Borrower may be entitled as a co-obligor with
respect to the Obligations, including notice of (i) acceptance of this Amendment
or the Credit Agreement, (ii) the making of Revolving Loans or other financial
accommodations under this Agreement, or the creation or existence of the
Obligations, and (iii) presentment, demand, protest, notice of protest and
notice of non-payment; and (b) all defenses based on (i) any modification (or
series of modifications) of the Credit Agreement, the other Loan Documents, that
may create a substituted contract, or that may fundamentally alter the risks
imposed on-such-Borrower hereunder,-(ii)-the-release- — of any other Borrower
from its duties under the Credit Agreement and the other Loan Documents, or the
extension of the time of performance of any other Borrower’s duties hereunder or
thereunder, (iii) the taking, releasing, impairment or abandonment of any
Collateral, or the settlement, release or compromise of the Obligations or any
other Borrower’s liabilities with respect to all or any portion of the
Obligations, or (iv) any other act (or any failure to act) that fundamentally
alters the risks imposed on such Borrower by virtue of its joint and several
liability hereunder. It is the intent of each Borrower by this paragraph to
waive any and all suretyship defenses available to such Borrower with respect to
the Obligations, whether or not specifically enumerated above. Borrowers
acknowledge that the credit provided under the Credit Agreement is on terms more
favorable than any Borrower acting alone would receive and that each Borrower
benefits directly and indirectly from the Revolving Loans made hereunder. Each
Borrower shall be jointly and severally liable for all Obligations regardless
of, inter alia, which Borrower received proceeds of the Revolving Loans.
16. WARRANT OF ATTORNEY TO CONFESS JUDGMENT.
(a) Acknowledgment of Warrant of Attorney. THE FOLLOWING PARAGRAPH SETS FORTH A
GRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST THE BORROWERS.
IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT AGAINST THE BORROWERS,
FOLLOWING CONSULTATION WITH (OR DECISION NOT TO CONSULT) SEPARATE COUNSEL FOR
THE BORROWERS AND WITH KNOWLEDGE OF THE LEGAL EFFECT HEREOF, THE BORROWERS
HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, INTELLIGENTLY AND UNCONDITIONALLY
WAIVE ANY AND ALL RIGHTS ANY OF THEM HAS OR MAY HAVE TO PRIOR NOTICE AND AN
OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE
UNITED STATES OF AMERICA, COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE INCLUDING,
WITHOUT LIMITATION, A HEARING PRIOR TO GARNISHMENT AND ATTACHMENT OF THE
BORROWERS’ BANK ACCOUNTS AND OTHER ASSETS. THE BORROWERS ACKNOWLEDGE AND
UNDERSTAND THAT BY ENTERING INTO THIS AMENDMENT CONTAINING A CONFESSION OF
JUDGMENT CLAUSE THAT THE BORROWERS ARE EACH VOLUNTARILY, INTELLIGENTLY AND
KNOWINGLY GIVING UP ANY AND ALL RIGHTS, INCLUDING CONSTITUTIONAL RIGHTS, THAT
ANY BORROWER HAS OR MAY HAVE TO NOTICE AND A HEARING BEFORE JUDGMENT CAN BE
ENTERED AGAINST ANY BORROWER AND BEFORE THE BORROWERS’ ASSETS, INCLUDING,
WITHOUT LIMITATION, THEIR BANK ACCOUNTS, MAY BE GARNISHED, LEVIED, EXECUTED UPON
AND/OR ATTACHED. THE BORROWERS UNDERSTAND THAT ANY SUCH GARNISHMENT, LEVY,
EXECUTION AND/OR ATTACHMENT SHALL RENDER THE PROPERTY GARNISHED, LEVIED,
EXECUTED UPON OR ATTACHED IMMEDIATELY UNAVAILABLE TO THE OBLIGORS. IT IS
SPECIFICALLY ACKNOWLEDGED BY THE BORROWERS THAT THE LENDER HAS RELIED ON THIS
WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY THE OBLIGORS HEREIN IN CONSENTING
TO THIS AMENDMENT AND AS AN INDUCEMENT TO GRANT THE ACCOMMODATIONS OUTLINED
HEREIN TO THE BORROWERS.

 

 



--------------------------------------------------------------------------------



 



(b) WARRANT OF ATTORNEY TO CONFESS JUDGMENT — Money. THE BORROWERS, AND EACH OF
THEM, HEREBY AUTHORIZE AND EMPOWER, UPON AN EVENT OF DEFAULT HEREUNDER, AND/OR
UNDER THE OTHER LOAN DOCUMENTS, ANY ATTORNEY OF ANY COURT OF RECORD OR THE
PROTHONOTARY OR CLERK OF ANY COUNTY IN THE COMMONWEALTH- OF PENNSYLVANIA, OR- 1N
ANY JURISDICTION WHERE PERMITTED BY LAW, OR THE CLERK OF ANY UNITED STATES
DISTRICT COURT, TO APPEAR FOR THE BORROWERS IN ANY AND ALL ACTIONS WHICH MAY BE
BROUGHT HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, AND ENTER AND CONFESS
JUDGMENT AGAINST THE BORROWERS, JOINTLY AND SEVERALLY, IN FAVOR OF THE LENDER OR
ITS ASSIGNEE FOR THE ENTIRE AMOUNT OF THE INDEBTEDNESS THEN DUE AND OUTSTANDING
UNDER THE TERMS OF THE CREDIT AGREEMENT, AND/OR UNDER THE TERMS OF THE OTHER
LOAN DOCUMENTS, TOGETHER WITH ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF
THE FOREGOING SUMS THEN DUE AND OWING, BUT IN NO EVENT LESS THAN FIVE THOUSAND
($5,000.00) DOLLARS, ALL WITH OR WITHOUT DECLARATION, WITHOUT PRIOR NOTICE,
WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL PROCEDURAL ERRORS AND THE
RIGHT TO ISSUE EXECUTIONS FORTHWITH. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
BORROWERS WAIVES THE RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED ON,
VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER
UPON THE WRIT OF EXECUTION THIS VOLUNTARY CONDEMNATION AND AGREES THAT SUCH REAL
ESTATE MAY BE SOLD ON A WRIT OF EXECUTION; AND ALSO WAIVES ANY RELIEF FROM ANY
APPRAISEMENT, STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED. IF COPIES OF THE CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS
VERIFIED BY AFFIDAVIT OF ANY REPRESENTATIVE OF THE LENDER SHALL HAVE BEEN FILED
IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINALS THEREOF AS A
WARRANT OF ATTORNEY, ANY PRACTICE OR USAGE TO THE CONTRARY NOTWITHSTANDING. THE
AUTHORITY HEREIN GRANTED TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY
SINGLE EXERCISE THEREOF, BUT SHALL CONTINUE AND MAY BE EXERCISED FROM TIME TO
TIME AS OFTEN AS THE LENDER SHALL FIND IT NECESSARY AND DESIRABLE AND AT ALL
TIMES UNTIL FUT L PAYMENT OF ALL AMOUNTS DUE HEREUNDER, AND/OR UNDER THE OTHER
LOAN DOCUMENTS. THE LENDER MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR
DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE INDEBTEDNESS OR OBLIGATIONS
ARISING HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, WITHOUT REGARD TO
WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR
THE SAME INDEBTEDNESS OR OBLIGATIONS. IN THE EVENT THAT ANY JUDGMENT CONFESSED
AGAINST THE BORROWERS IS STRICKEN OR OPENED UPON APPLICATION BY OR ON BEHALF OF
ANY OF THE BORROWERS FOR ANY REASON, THE LENDER IS HEREBY AUTHORIZED AND
EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST THE OBLIGORS FOR ANY
PART OR ALL OF THE INDEBTEDNESS DUE AND OWING TO THE LENDER HEREUNDER, AND/OR
UNDER THE OTHER LOAN DOCUMENTS.

 

 



--------------------------------------------------------------------------------



 



(c) WARRANT OF ATTORNEY TO CONFESS JUDGMENT — General Provisions. IN ANY ACTION
OR PROCEEDING DESCRIBED IN SECTION 16 HEREIN OR IN CONNECTION THEREWITH, IF
COPIES OF THE CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS ARE THEREIN
VERIFIED BY THE LENDER OR SOMEONE ACTING FOR THE LENDER TO BE TRUE AND CORRECT
COPIES OF THE CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS (AND SUCH COPIES
SHALL BE CONCLUSIVELY PRESUMED TO BE TRUE AND CORRECT BY VIRTUE OF SUCH
VERIFICATION), THEN IT SHALL NOT BE NECESSARY TO FIT ,E THE ORIGINAL OF THE
CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, ANY STATUTE, RULE OF COURT OF
LAW, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING. THE BORROWERS HEREBY
RELEASE TO THE LENDER, ANYONE ACTING FOR THE LENDER AND ALL ATTORNEYS WHO MAY
APPEAR FOR THE BORROWERS, ALL ERRORS IN PROCEDURE REGARDING THE ENTRY OF
JUDGMENT OR JUDGMENTS BY CONFESSION OR OTHERWISE BY VIRTUE OF THE WARRANTS OF
ATTORNEY CONTAINED IN THIS AMENDMENT AND/OR THE OTHER LOAN DOCUMENTS, AND ALL
LIABILITY THEREFOR. THE RIGHT TO ENTER JUDGMENT OR JUDGMENTS BY CONFESSION OR
OTHERWISE BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS AMENDMENT
AND/OR THE OTHER LOAN DOCUMENTS, AND TO ENFORCE ALL OF THE OTHER PROVISIONS OF
THE AFORESAID DOCUMENTS MAY BE EXERCISED BY ANY ASSIGNEE OF THE LENDER’S RIGHT,
TITLE AND INTEREST IN THIS AMENDMENT AND/OR THE OTHER LOAN DOCUMENTS IN SUCH
ASSIGNEE’S OWN NAME, ANY STATUTE, RULE OF COURT OR LAW, CUSTOM OR PRACTICE TO
THE CONTRARY NOTWITHSTANDING.
17. Release. As further consideration for Lender’s agreement to grant the
accommodations set forth herein, each Borrower hereby waives and releases and
forever discharges Lender and its officers, directors, attorneys, agents and
employees from any liability, damage, claim, loss or expense of any kind that
Borrowers, or any of them, may have against Lender arising out of or relating to
the Obligations, this Amendment or the Loan Documents.
18. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall bind the parties hereto.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.

          EXISTING BORROWERS: CLARIENT, INC.
      By:  /s/ Michael R. Rodriguez         Name:   Michael R. Rodriguez       
Title:   Senior Vice President and Chief Financial Officer        CLARIENT
DIAGNOSTIC SERVICES, INC.
      By: /s/ Michael R. Rodriguez         Name:   Michael R. Rodriguez       
Title:   Senior Vice President and Chief Financial Officer        CHROMAVISION
INTERNATIONAL, INC.
      By: /s/ Michael R. Rodriguez         Name:   Michael R. Rodriguez       
Title:   Senior Vice President and Chief Financial Officer      JOINING
BORROWER: APPLIED GENOMICS, INC.
      By: /s/ Michael R. Rodriguez         Name:   Michael R. Rodriguez       
Title:   Senior Vice President and Chief Financial Officer      LENDER: GEMINO
HEALTHCARE FINANCE, LLC
      By:   /s/ Miriam P. Gallagher         Name:   Miriam P. Gallagher       
Title:   Senior Portfolio Manager   

[SIGNATURE PAGE TO FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



[EXHIBIT A]
Schedule 2.01
Borrowers’ Jurisdictions of Organization/States of Qualification

              Jurisdiction of     Entity   Organization   States of
Qualification
Clarient, Inc.
  Delaware   Alabama, Arizona, California, Colorado, Florida, Georgia, Illinois,
Kansas, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Missouri,
Nevada, New Jersey, New York, North Carolina, Oregon, Pennsylvania, Tennessee,
Texas, Utah, Washington
Clarient Diagnostic Services, Inc.
  Delaware   California
ChromaVision International, Inc.
  Delaware    
Applied Genomics, Inc.
  Delaware   Alabama, California

 

 



--------------------------------------------------------------------------------



 



Schedule 2.02
Chief Executive Office/Other Locations of Collateral

     
Clarient, Inc.
Clarient Diagnostic Services, Inc.
ChromaVision International, Inc.
Applied Genomics, Inc.
   
 
   
Chief Executive Office
31 Columbia
Aliso Viejo, CA 92656
  Other Locations of Collateral
Public Storage
32371 San Juan Creek Road
San Juan Capistrano, CA 92675

Iron Mountain
700 Burning Tree Road
Fullerton, CA 92833

601 Genome Way, Suite 2200
Huntsville, AL 35806

 

 



--------------------------------------------------------------------------------



 



Schedule 2.03
Prior Names
1. ChromaVision Medical Systems, Inc. changed its name to Clarient, Inc. on
March 15, 2005.
2. ChromaVision Oncology Services, Inc. changed its name to Clarient Diagnostic
Services, Inc. on March 15, 2005.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.04
Provider Identification Numbers
Clarient Diagnostics, Inc.:

          Entity   Provider Identification Number   Date
Medicare
  05D1021650   11/26/2004
California MediCal
  1649264300   11/1/2007
Arizona Medicaid
  17269   5/5/2005
Colorado Medicaid
  37022253   7/18/2005
Illinois Medicaid
  201077777001   1/1/2007
New Hampshire Medicaid
  30806376   12/19/2007
Ohio Medicaid
  2638784   10/10/2004
South Carolina Medicaid
  L00212   9/1/2005
Tennessee Medicaid
  4490752   3/7/2005
Texas Medicaid
  178046201   2/23/2006
Virginia Medicaid
  10291216   3/4/2005
Washington Medicaid
  7134562   1/1/2006
Hawaii Medicaid
  61440501   2/7/2008

 

 



--------------------------------------------------------------------------------



 



Schedule 2.05
Pending Litigation
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.06
Permitted Liens

                                                  Collateral Debtor  
Jurisdiction   Secured Party   Lien Type   Filing Into   Description
Clarient, Inc.
  Delaware SOS   Xerox Corporation
1301 Ridgeview
Bldg 300
Lewisville, TX 75057   UCC   2005 3010932
Filed: 9-26-05   Leased equipment:
Four Xerox D2500 and Four Xerox D250DF10
Clarient, Inc.
  Delaware SOS   Xerox Corporation
1301 Ridgeview 
Bldg 300
Lewisville, TX 75057   UCC   2007 1268035
Filed: 4-4-07   Leased equipment:
One Xerox D250X and one Xerox D250EFI2
ChromaVision Medical Systems, Inc.
  Delaware SOS   Xerox Capital Services LLC
1301 Ridgeview
Bldg 300
Lewisville, TX 75057   UCC   32014929
Filed: 8-4-06   Leased equipment:
One Xerox
DCOL12 and One
DC470SDX

Equipment lease from Beckman Coulter, Inc. Beckman Coulter, Inc. has a security
interest and the right to file UCC financing statements for their equipment
under this lease regardless of whether such UCC financing statements have been
filed.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.07
Fiscal Year End
December 31

 

 



--------------------------------------------------------------------------------



 



Schedule 2.08
Organization Number/Tax Identification Numbers

                              Tax Identification   Entity   Organization Number
    Number  
Clarient, Inc.
    2609468       75-2649072  
Clarient Diagnostic Services, Inc.
    3784466       20-1077777  
ChromaVision International, Inc.
    2988621       33-0835274  
Applied Genomics, Inc.
    3223628       63-1250037  

 

 



--------------------------------------------------------------------------------



 



Schedule 2.09
Existing Guaranties/Investments and Borrowings
1. Clarient, Inc.’s investments in Clarient Diagnostic Services, Inc.,
ChromaVision International, Inc. and Applied Genomics, Inc.
2. ChromaVision International, Inc.’s investments in CHROMAVISION SARL and
CHROMAVISION INTERNATIONAL GMBH.
3. Comerica Bank pursuant to the Security and Pledge Agreement dated March 26,
2009 pursuant to which Clarient, Inc. has cash collateralized its obligations
under a Standby Letter of Credit Application and Agreement dated August 1, 2005
with Comerica Bank pursuant to which Comerica Bank has provided a letter of
credit in the amount of $2.25 million to the landlord of Clarient, Inc.’s leased
facility in Aliso Viejo, California.
4. Equipment lease from Xerox Corporation and Xerox Capital Services, LLC.
$135,978 has been paid under this lease in 2009, and payments totaling $48,859
are remaining for this year. The following payments are scheduled under this
lease: (i) 2010: $195,436 in the aggregate, (ii) 2011: $195,436 in the
aggregate, (iii) 2012: $181,471 in the aggregate and (iv) 2013: $171,496 in the
aggregate. See Schedule 2.06.
5. Equipment lease from Beckman Coulter, Inc for one LIS Data Management System
and accessories and two Cytomics FC 500 and related equipment. Clarient, Inc.
leases this equipment and buys reagents from Beckman Coulter, Inc. Under the
agreement, Clarient, Inc. is required to purchase reagents and lease equipment
in the following amounts: (i) 2009: $408,000 in the aggregate, (iii) 2010:
$408,000 in the aggregate and (iii) 2011: $374,000 in the aggregate.
6. Med One Capital Funding, LLC: 36 month lease for ACIS II system equipment
starting April 1, 2008 at $4,500 per month for three months, which then
increases to $11,500 per month for the lease duration and a 36 month lease for
imaging equipment from Med One Capital Funding, LLC starting June 1, 2008 at
$2,635 per month.
7. Computer equipment lease from Hitachi Data Systems Credit Corporation.
$267,288 has been paid under this lease in 2009, and payments totaling $38,184
is remaining for this year. The following payments are scheduled under this
lease: (i) 2010: $458,208 in the aggregate, (ii) 2011: $458,208 in the
aggregate, and (iii) 2012: $152,376 in the aggregate.
8. Obligations under Indebtedness permitted under Section 7.12 and incurred
after the Closing Date.
9. Investments permitted under Section 7.06 and made after the Closing Date.
10. Guarantees permitted under Section 7.05.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.10
Other Associations
1. Clarient, Inc. directly owns 100% of Clarient Diagnostic Services, Inc.,
ChromaVision International, Inc. and Applied Genomics, Inc.
2. ChromaVision International, Inc. directly owns 100% of CHROMAVISION SARL and
CHROMAVISION INTERNATIONAL GMBH.
3. Affiliates of Clarient, Inc. as described on Schedule 2.12 and thereafter as
a result of public trading of the shares of Clarient, Inc.
4. Investments permitted by Section 7.06.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.11
Environmental Matters
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.12
Capital Stock

     
Clarient, Inc.
   
 
   
Authorized Stock:
  150,000,000 shares of common stock, par value $.01
8,000,000 shares of preferred stock, par value $.01

     
Outstanding Stock as of November 30, 2009:
  78,773,023 shares of common stock
5,263,158 shares of preferred stock

Safeguard, through its wholly-owned subsidiaries Safeguard Delaware, Inc. and
Safeguard Scientifics (Delaware), Inc., holds 30,896,794 shares, or 28.1%, of
the stock of Clarient, Inc. on a fully-diluted basis.
Oak Investment Partners XII, Limited Partnership (“Oak”) holds 21,052,632
shares, or 19.2%, of the stock of Clarient, Inc. on a fully-diluted basis.
Stock Options and Restricted Stock Awards: Please see the attached lists of
outstanding stock options and restricted stock awards as of December 17, 2009.
Clarient, Inc. may also issue additional stock options and restricted stock
awards according to the equity incentive plans listed below.
Equity Incentive Plans:
1. 1996 Equity Compensation Plan, as amended
2. 2007 Incentive Award Plan, as amended
Other Subscriptions, Options, Calls, Commitments, Rights or Agreements and
Convertible Securities:
1. Securities Purchase Agreement, dated June 13, 2002, by and between Clarient,
Inc., Safeguard Delaware, Inc., and Safeguard Scientifics, Inc.
2. Amendment to Securities Purchase Agreement, dated March 26, 2009, entered
into between Clarient, Inc. and Safeguard Delaware, Inc.
3. Amended and Restated Registration Rights Agreement, dated February 27, 2009,
by and among Clarient, Inc., Safeguard Delaware, Inc., Safeguard Scientifics,
Inc. and Safeguard Scientifics (Delaware), Inc.
4. Stock Purchase Agreement, dated as of March 25, 2009, by and between
Clarient, Inc. and Oak.
5. Registration Rights Agreement, dated as of March 26, 2009, by and between
Clarient, Inc. and Oak.
6. Stockholders Agreement dated March 26, 2009 by and among Safeguard Delaware,
Inc., Safeguard Scientifics, Inc., Safeguard Scientifics (Delaware), Inc., and
Oak.

 

 



--------------------------------------------------------------------------------



 



Warrants: Please see the attached list of outstanding warrants to purchase
common stock as of December 17, 2009. None of the issued and outstanding
warrants contain a provision requiring Clarient, Inc. to repurchase the warrant
or the shares of stock issuable upon exercise thereof.
Convertible Securities: In March and May 2009, Clarient, Inc. issued and sold an
aggregate of 5.2 million shares of Series A convertible preferred stock (the
“Preferred Stock”) to Oak. Each share of Preferred Stock will be voted with
common shares on an as-converted basis and is initially convertible, at any
time, into four shares of Clarient, Inc.’s common stock, subject to broad-based
weighted-average anti-dilution protection in the event that Clarient, Inc.
issues additional shares at or below the then-applicable conversion price for
such share (initially, $1.90). The shares of Preferred Stock will automatically
convert if, at any time beginning 12 months after March 26, 2009, Clarient,
Inc.’s common stock price is above $4.75 per share (as adjusted for stock
splits, combinations, recapitalizations and the like) for 20 consecutive trading
days over a 30-day trading period (all of which trading days must fall after
March 27, 2010).
Clarient Diagnostic Services, Inc.

Authorized Stock: 1000 shares of common stock, par value $.01
Outstanding Stock: 100 shares owned by Clarient, Inc.
ChromaVision International, Inc.

Authorized Stock: 100,000 shares of common stock, par value $.01
Outstanding Stock: 100,000 shares owned by Clarient, Inc.
Applied Genomics, Inc.

Authorized Stock: 1000 shares of common stock, par value $.0001
Outstanding Stock: 100 shares owned by Clarient, Inc.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.13
Commercial Tort Claims
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.14
Letter of Credit Rights
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.15
Intellectual Property

                                  Application/             Application/  
Registration Grantor   Country   Mark   Registration No.   Date
Trademarks
               
Clarient, Inc.
  USA   Bringing Clarity to a Complex Disease   77-872403   11/13/2009
Clarient, Inc.
  USA   Together, We Help You Find the Difference that Makes a Difference  
77-854816   10/22/2009
Clarient, Inc.
  USA   C Cause Cancer – Action – Understanding Services – Education   77-854803
  10/22/2009
Clarient, Inc.
  USA   Recurrence...Only Testing Will Tell   77-848631   10/14/2009
Clarient, Inc.
  USA   Recurrence...Only Testing Will Tell   77-722216   4/24/2009
Clarient, Inc.
  USA   Clarient Insight   3592638   3/17/2009
Clarient, Inc.
  USA   Pathsite Scope   3670115   8/18/2009
Clarient, Inc.
  USA   Clarient Synopsis   3606677   4/14/2009
Clarient, Inc.
  USA   Clarient Synopsis   3651783   7/7/2009
Clarient, Inc.
  USA   Clarient Continuum   3419091   4/29/2008
Clarient, Inc.
  USA   Clarient   3360451   12/25/2007
Clarient, Inc.
  USA   Pathsite   3319794   10/23/2007
Clarient, Inc.
  USA   Clarient   3357168   12/18/2007
Clarient, Inc.
  USA   Taking Cancer Personally   3294804   9/18/2007
ChromaVision Medical Systems, Inc.
  USA   QUIHC   2976240   07/26/05
ChromaVision Medical Systems, Inc.
  USA   Chromavision   2235101   3/24/2000
Applied Genomics, Inc.
  USA   Mammostrat   3357528   12/18/2007
Applied Genomics, Inc.
  USA   Pulmotype   3719323   12/1/2009
Patents
               
Clarient, Inc.
  USA   CV212 Pending 1 Methods of Correlating Chemical and Spatial Data in
Pathology Samples   12021267   1/28/2008
Clarient, Inc.
  USA   CV215 Pending 1 Use of Laser Micro-dissection in Pathology   12/022750  
1/15/2008
Clarient, Inc.
  USA   CV221 Pending 1 Marker for myeloid, proliferation   12020972   1/21/2008
Clarient, Inc.
  USA   CV 222 Pending 1 Oncogenic signature   11929858   1/15/2008
Applied Genomics, Inc.
  USA   Basal Marker   7118853   10/10/2006
Applied Genomics, Inc.
  USA   Ovarian Panel   7504255   3/17/2009
Applied Genomics, Inc.
  PCT   Antibody Panel   PCT/US06/05601   2/17/2006
Applied Genomics, Inc.
  Australia   Antibody Panel   AU 2006255766   2/17/2006

 

 



--------------------------------------------------------------------------------



 



                                  Application/             Application/  
Registration Grantor   Country   Mark   Registration No.   Date
Applied Genomics, Inc.
  Canada   Antibody Panel   CA 2598170   2/17/2006
Applied Genomics, Inc.
  Europe   Antibody Panel   EP 06784318.5   2/17/2006
Applied Genomics, Inc.
  PCT   HER2 + Panel   PCT/US07/80800   10/9/2007
Applied Genomics, Inc.
  PCT   Head and Neck Panel   PCT/US08/57840   3/21/2008
Applied Genomics, Inc.
  USA   Antibody Panel   12/013,758   1/14/2008
Applied Genomics, Inc.
  USA   Antibody Panel   12/013,739   1/14/2008
Applied Genomics, Inc.
  USA   TLE3 Panel   12/277,920   11/25/2008
Applied Genomics, Inc.
  PCT   TLE3 Panel   PCT/US08/84658   11/25/2008
Applied Genomics, Inc.
  USA   HER2 + Panel   12/444,007   10/9/2007
Applied Genomics, Inc.
  UK   TLE3 Panel   GB 0910374.8   11/25/2008
Applied Genomics, Inc.
  USA   TLE3 Panel   12/578,255   10/13/2009

Licenses
1. System & Services Agreement, dated as of August 16, 2007, by and between
Xifin® Inc. and Clarient, Inc.
2. PCR Patent License Agreement, dated as of December 21, 2004, by and between
Roche Molecular Systems, Inc. and Clarient Diagnostic Services, Inc. (f/k/a
ChromaVision Oncology Services, Inc.).
3. Definiens Inc. Master Software License And Services Agreement, dated as of
June 30, 2008, by and between Definiens, Inc. and Clarient, Inc.
4. License Agreement, dated as of January 8, 2008, as amended October 5, 2009,
by and between Clarient, Inc. and Prediction Sciences, LLC.
5. License for Hybridoma Cell Lines, dated as of November 27, 2006 by and
between Cancer Research Technology Limited and Applied Genomics, Inc.
6. Co-Development and Commercialization Collaboration Agreement, dated as of
April 25, 2007 by and between Epitomics, Inc, and Applied Genomics, Inc.
7. Amended and Restated Service Agreement, dated as of September 22, 2004, by
and between Epitomics, Inc, and Applied Genomics, Inc.
8. License Agreement, dated as of May 24, 2006, by and between Genovac GmbH and
Applied Genomics, Inc.
9. Amended and Restated Exclusive License Agreement, dated as of November 17,
2000, by and between Stanford University and Applied Genomics, Inc.
10. Amended and Restated Option Agreement, dated as of November 17, 2000, by and
between Stanford University and Applied Genomics, Inc.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.16
Investments
1. Investments of Clarient, Inc. in its Subsidiaries.
2. Investments of ChromaVision International, Inc. in CHROMAVISION SARL and
CHROMAVISION INTERNATIONAL GMBH.

 

 



--------------------------------------------------------------------------------



 



Schedule 2.17
Indebtedness
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.04(a)
Transactions with Affiliates and Subsidiaries
1. Travel and other related expenses for Safeguard representatives on the
Clarient, Inc. board to attend meetings of the Clarient, Inc. board, all
consistent with past practices, not to exceed $25,000 in the aggregate in any
calendar year.
2. Employee loans solely to the extent permitted under Section 7.06(h).
3. Subject to Section 7.10, issuance of stock options, restricted stock or other
equity interests in Clarient, Inc. to officers and directors pursuant to stock
option or other agreements and modifications to such agreements.
4. Compensation arrangements for officers approved by the compensation committee
of the Board of Directors of each of the Borrowers, consistent with past
practices, including without limitation relocation assistance, as applicable,
and compensation arrangements for directors consistent with industry standards.
5. Repurchases of stock from terminated employees or employees no longer
employed due to death or disability, not to exceed $50,000 in any fiscal year,
solely in accordance with Section 7.10(iv).

 

 